Citation Nr: 0112613	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  97-24 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's son



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1970.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death.  In 
January 2001, the appellant was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
appellant is represented in this appeal by the American 
Legion.  


REMAND

Initially, the Board observes that the veteran's claims file 
was lost through no fault of the appellant.  The file has 
been partially rebuilt.  In a January 2000 written statement 
and the February 2000 statement of the case, the RO 
erroneously informed the appellant that her claim for the 
cause of the veteran's death had been previously denied by an 
October 1998 Board decision and she needed to submit new and 
material evidence to reopen her claim.  An April 2001 Report 
of Contact (VA Form 119) from the Board conveys that the 
Board had not previously addressed the appellant's claim.  In 
addition, the appellant's representative in a March 2001 
statement to the Board noted that the claims file contained 
"no rating decisions, no 526, no SOCs, and it would appear 
that a folder is missing,  We are unable to advance an 
argument on behalf of the [appellant] at this time."  Given 
these facts, the Board finds that the appellant's claim 
should be returned to the RO for readjudication based on a de 
novo review of the record.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

2.  After taking measures to reconstruct 
the veteran's claims file, the RO should 
readjudicate the appellant's entitlement 
to service connection for the cause of 
the veteran's death.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

The purpose of this REMAND is to allow for due process of 
law.  No inference should be drawn from it regarding the 
final disposition of the appellant's claim.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


